 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDW.C. COULBOURN, E. T.CouLBoURN,G. I.COULBouRN,G. F. CouL-BOURN,AND U. F. COULBOIIRN,PARTNERSD/B/A COULBOURNLUMBERCOMPANYandINTERNATIONALWOODWORKERS OF AMERICA,C. I.0.Case No.34-CA-9294.August 16, 1962Decision and OrderOn February 11, 1952, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.The Trial Ex-aminer also found that the Respondents had not engaged in certail1other unfair labor practices alleged in the complaint and recom-mended that the complaint be dismissed in part.Thereafter, theUnion filed exceptions to the Intermediate Report.No exceptionswere filed by the Respondents.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.2OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents W. C. Coulbourn,E. T. Coulbourn, G. I. Coulbourn, G. F. Coulbourn, and U. F. Coul-bourn, partners doing business as Coulbourn Lumber Company, theiragents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers ofAmerica, C. 1. 0., or in any other labor organization of its employees,by discharging or refusing to reinstate any of their employees becauseof their participation in concerted activities, or by discriminating inany manner in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating their employees concerning their union activitiesand membership; threatening to transfer employees to other jobs, to'Pursuantto theprovisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connectionwiththis case to a three-member panel[Chairman Herzog and Members Styles and Peterson].2Exception was takenonly to theTrial Examiner's findingsthatthe transfer of Clarkand the discharge of Severe did notviolate the Act.Wefind no merit in these exceptions.100 NLRB No. 104. COULBOURN LUMBER COMPANY623discharge them, or to shut down the mills to discourage their unionaffiliations or activities; or in any other manner interfering with,restraining, or coercing their employees in the exercise of the rightsto self-organization, to form labor organizations, to join or assistInternationalWoodworkers of America, C. I. 0., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in labororganizations as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Freeman Clark, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy," immediate andfull reinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges.(b)Make whole Freeman Clark and Lee Edward Bond in themanner set forth in the section of the Intermediate Report entitled,"The Remedy," for any loss in compensation they may have sufferedby reason of the Respondents' discrimination against them.(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords, necessary to analyze the amounts of back pay and the rightof reinstatement under the terms recommended in the IntermediateReport.(d)Post at their office in Windsor, North Carolina, copies of thenotice attached to the Intermediate Report and marked "AppendixA." 8Copies of said notice, to be furnished by the Regional Directorfor the Fifth Region, shall, after having been signed by the Respond-ents or their representative, be posted by the Respondents immediatelyupon receipt thereof and maintained by them for sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material(e)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.a This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof, the words"A Decision and Order."If thisOrder is enforced by a decree of a United States Court of Appeals,there shall be sub-stituted for said words "A Decision and Order,"the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order." 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHERORDEREDthat the complaint be dismissed insofar as italleges that the Respondents discriminated against Steve B.-Cooper,Lonnie Severe, and Patrick H. Hill, Jr., and that the transfer ofFreeman Clark to the planing mill was discriminatory.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge duly filed on'April 23, 1951, by International Woodworkers ofAmerica, C. I. 0., herein called the Union, the General Counsel for the NationalLabor Relations Board,' by the Regional Director for the Fifth Region (Balti-more, Maryland), issued a 'complaint dated June 28, 1951, alleging that W. C.Coulbourn, E. T. Coulbourn, G. I. Coulbourn, G. F. Coulbourn, and U. F. Coul-bourn, partners doing business as Coulbourn Lumber Company, herein calledthe Respondents, have engaged in and are engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, as amended (61 Stat. 136),herein referred to as the Act:Copies of the complaint, the charge,and a noticeof hearing were duly served upon the Respondents and the Union.With respect to the unfair labor practices, the complaintalleges in substance:(1)That on and since April 13, 1951, the Respondents, in violation of Section8 (a) (1) of the Act, interfered with, restrained, and coerced their employees inthe exercise of the rights guaranteed in Section 7, by urging, persuading, warning,and coercing their employees by threats of reprisal and promise of benefit torefrainfrom assisting,becoming, or remaining members of the Union or engag-ing in concerted activities for the purpose of collective bargaining or other mutualaid or protection ; and by questioning their employees concerning their member-ship in, sympathies with, and activities on behalf of the Union and other labororganizations.(2)That the Respondents, in violation of Section 8 (a) (3) of the Act, dis-charged employees Steve B. Cooper, Freeman Clark, Lonnie Severe, Lee EdwardBolid, and Patrick H. Hill, Jr., between April 13 and 17, 1951, and have since thenfailed and refused to reinstate these employees, in each case because of theemployee's membership in or assistance to the Union, or because he engagedwith other employees in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.The Respondents in their answer deny the commission of any of the unfairlabor practices charged in the complaint.They further assert that they dis-charged Steve B. Cooper and Lonnie Severe for cause, and that employees Free-man Clark, Lee EdwardBond,and Patrick H. Hill, Jr., were not discharged butvoluntarily quit their employment with the Respondents.Pursuant to notice, a hearing was held in Windsor, North Carolina, on July30 and 31, 1951, before the undersigned Trial Examiner duly designated by theChief Trial Examiner.The General Counsel and the Respondentsappearedby counsel and the Union by its representative, and were afforded full op-portunity to be heard, to examineand cross-examinewitnesses, and tointroduceevidence bearing upon the issues.At the close of the General Counsel's case-in-chief, the undersigned granted his unopposed motion to dismiss the complaint sofar as it alleged discriminatory discharge by the Respondents of Patrick H. Hill,' The General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel; the National Labor Relations Board is referred to asthe Board. COULBOURN LUMBER COMPANY,625Jr.When all counsel had rested their cases, the undersigned granted an un-opposed motion by the General Counsel that the pleadings be amended to con-form to the evidence with respect to the spelling of names, dates, and places.All counsel thereupon waived oral argument and the hearing was closed. Sincethe hearing, the General Counsel and counsel for the Respondents have submit-ted briefs to the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondent-partners, doing business as Coulbourn Lumber Company, havetheir office and place of business at Windsor, North Carolina, where they haveengaged and are now engaged in the procurement, handling, processing, and saleof lumber.During the 12 months preceding the hearing, the Respondents pur-chased raw materials valued at approximately $150,000, none of which wasreceived from points outside the State of North Carolina.During the sameperiod, the Respondents produced finished products of an approximate value of$400,000, of which 70 percent was sold and shipped from their Windsor, NorthCarolina, Mills to points outside the State of North Carolina.The undersigned finds that the Respondents are, and have been at all materialtimes, engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America, C.I.O., is a labor organization withinthe meaningof the Act.III. THE UNFAIR LABOR PRACTICESA. IntroductionThe Respondents are five brothers, who, among other business enterprises oftheir partnership, conduct logging and sawmill operations in and around Wind-sor, North Carolina.Only two of the brothers (i. e., Fenton (G. F.) Coulbournand Uriah (U. F.) Coulbourn) are continuously engaged in the local manage-ment of the Windsor business, although Edwin (E. T.) Coulbourn, who handlesother interests of the partnership in Virginia, also visits the Windsor mills fromtime to time and generally attends to the "financial work" of the partnership.In their Windsor operations, the Respondents run a sawmill, drying kilns,and a planing mill, for which they secure their logs partly by purchase andpartly by cutting and hauling timber with their own logging crews and trucks.In the beginning of April 1951, their field operations were supervised by ForemanJesse Johnson, who was in charge of 5 trucks and as many drivers, and also of2 or 3 logging crews consisting of from 4 to 7 men each. At the same time, theyemployed approximately 36 men in their sawing and planing mills under SawmillForemen Claud Pierce and J. C. Overton and Planing Mill Foreman EugenePrice.In November 1950, International Representative Bruce Davis of the Unionvisited Freeman Clark, the head block setter in the Respondents' sawmill, andarranged with Clark to attempt to organize the Respondents' employees. There-after, Clark urged his fellow-employees to join the Union and Joseph Bridgett,another sawmill employee, procured a number of signed membership applicationswhich he estimated as being approximately 40.Among those who signed these 626DECISIONSOF NATIONALLABOR RELATIONS BOARDunion membershipapplications were employees Steve Cooper, Lee Bond, andLonnie Severe.On April 9, 1951, the Union informed the Respondents by letter that it repre-sented their production and maintenance employees and asked that a date beset for the negotiation of a contract.The Respondents received this letter onApril 11, 1951.On Friday, April 13, 1951, the Respondents discharged Steve Cooper andnotified Freeman Clark that he was to be transferred to the planing mill fromhis job as head block setter in the sawmill. On Monday, April 16, and Tuesday,April 17, respectively, the Respondents discharged Clark and replaced Lee Bond,a planing mill employee, although it permitted Bond to return to work on thefollowing Monday, April 23.And, on April 18, the Respondents also dischargedemployee Lonnie Severe.Upon the evidence received at the hearing, the GeneralCounsel contends, and the Respondents deny, that the Respondents dischargedthese four men because they engaged in concerted activities with other em-ployees and joined and were active on behalf of the Union, and also that theRespondents by these discharges and by other acts interfered with, restrained,and coerced their employees in the exercise of the rights guaranteed in Section7 of the Act.B. The discharge of Steve CooperOn April 13, 1951, 2 days after the Respondents had received the Union'sbargaining request, Fenton Coulbourn told Steve Cooper, who had been em-ployed as a truck driver for approximately 10 months, that he was dischargedbecause work was "getting slack," because he could not haul as many logs asthe other drivers, and because, therefore, the Respondents had nothing for himto do.The General Counsel contends, however, that Cooper, as the first of fourunion members discharged by the Respondents within the week following theUnion's bargaining demand, was discriminatorily discharged in violation ofSection 8 (a) (3) of the Act.During the morning of April 13, Woods Foreman Jesse Johnson sent Cooperto the home of F. L. Pierce (who was not employed by the Respondents norapparently connected with the management of the business), to procure a linkfor the repair of one of the Respondents' tractors which had broken down inthe woods.Cooper testified that Foreman Johnson sent his son-in-law withCooper and later followed them in another truck ; and that, upon getting thelink, Johnson sent it back to the woods with his son-in-law in one of the trucks.On direct examination, Cooper testified (1) that Johnson then rode back withCooper from Pierce's home to the woods in the other truck; (2) that during thisride, Johnson remarked that he had heard Cooper was in the Union, that whenCooper admitted this was so, Johnson commented in substance that this involvedstrikes, that although the truck drivers were not adequately paid, there weresome good features to their employment, and that the Union "ain't no good,"because somebody was likely "to go hungry";' (3) that upon being unable "to get2Counsel for the Respondents argues in his brief that Cooper did not testify that theseremarks were made by Foreman Johnson but rather that they were made by his son-in-law,whose relationship to the Respondents,ifany, is not shown by the record. Tosupport this contention,counsel points out that Cooper began his testimony concerningthe conversation during the truck ride with a statement that "Mr.Johnson was stayingin the woods with his tractor.So Mr. Johnson sent his son-in-law in the truck withme"; that Cooper then stated that "He and I went back to the mill and got the linkand took it out.We got on the truck to go back to the woods" ; and that Cooper,in then continuing his testimony,stated merely that "he"made the remarks which havebeen outlined in the text, without otherwise identifying the speaker.Counsel,however, -falls to note an answer by Cooper interpolated between the two COULBOURN LUMBER COMPANY627the tractor out" when they got back to the woods, they "knocked off" early (4)that Johnson passed Cooper as the latter drove slowly back to the mill; (5) thatwhen Cooper reached the mill, Johnson came out of the office and told him FentonCoulbourn wanted to see him; and (6) that Coulbourn then discharged Cooper.On cross-examination, Cooper testified that when they secured the link at Pierce'shouse and sent it back to the woods with Johnson's son-in-law, Johnson rode withCooper back to the mill and not to the woods as he had testified on directexamination.Johnson testified only as to Cooper's unsatisfactory performance of his workand neither affirmed nor denied having made the interrogation and the remarksattributed to him in Cooper's testimony, or having preceded Cooper to the officethat afternoon.However, although Cooper testified that he had entered theoffice immediately upon Johnson's emerging and telling him to report to FentonCoulbourn, both Fenton Coulbourn and Uriah Coulbourn denied that they sawand spoke with Johnson on April 13 before Fenton Coulbourn discharged Cooper.In view of these denials, which the undersigned credits, and also in view ofCooper's confusion as to whether Johnson rode with him to the woods or to themill and how it came about that Johnson got to the Respondents' office beforehim, the undersigned does not regard Cooper's testimony as being reliable.Nofinding is therefore made that, as Cooper testified, Johnson interrogated himas to his unionmembership and made antiunion remarks, and then precededhim to the Respondents' office.Fenton Coulbourn testified that' Cooper was discharged solely because theconsolidation of two of the Respondents' three logging crews in the beginningof April made it possible and desirable to eliminate the use of one of the fivetrucks, and Cooper, on the basis of his record, was the logical man to be laidoff.Inthus explaining his selection of Cooper for layoff rather than one ofthe other truck drivers, Fenton Coulbourn further testified (1) that Cooperhad picked up riders along the road, contrary to a rule of the Respondentswhich, although apparently not specifically called to Cooper's attention, wasgenerally observed by the other drivers; (2) that on approximately March 1,Cooper overturned and damaged his truck; (3) that Cooper had been arrestedand fined for speeding; (4) that Cooper was the slowest of the Respondents'drivers,beingespecially slow and inept in turning his truck in the woods forwhich he required15 or 20 minutesas against12 minutes for the other drivers ;and (5) that on April 12, the day before Cooper was discharged, Harry Thompson,a customer of the Respondents, reported to Fenton Coulbourn that Cooper, inpicking upand carrying a load of lumber from Thompson's tract to the Re-spondents' mill that day, had taken 20 minutes to turn the truck around forloading and then parked 30 or 40 minutes along the road.According to FentonCoulbourn, after receiving this report of Thompson and considering also theother deficiencies in Cooper's job performance, he decided that Cooper wasthe truck driver whom he should lay offand, duringthe morning of April 13,instructed the office girl to obtain the necessary cash from the bank to pay offCooper that afternoon.ForemanJohnson corroborated Fenton Coulbourn's testimony as to Cooper'sslowness and Thompson corroborated Coulbourn's testimony as to Cooper'sstopping on the roadside on April 12and alsothe report of this fact to Coulbournexcerpts first quoted from Cooper's testimony,inwhich he identified"Mr. Johnson" ashis foreman.Thus,in the following answers relating to the remarks made by hiscompanion during the return truck ride,his use of the pronoun"he" was obviously in-tended to refer to Foreman Johnson who had followed Cooper in another truck andthen turned it over to his son-in-law and made the return trip with Cooper either tothe mill or to the woods.227260-53-vol. 100-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat afternoon.Furthermore, Uriah Coulbourn also testified that hearing ofThompson's complaint, he mentioned it to Fenton Coulbourn on the morningof April 13 and was told by Fenton, "I have already made up my mind about it."Thereis nodispute that, as Fenton Coulbourn testified, there was a reductionin the number of logging crews shortly before Cooper's discharge, that Cooperwas not replaced by another truck driver nor, therefore, that the Respondentapparently decided for economic reasons that only four instead of five truckdrivers were needed.Nor is there any contradiction of Fenton Coulbourn'stestimony that after Cooper's discharge only four of the trucks were used bythe Respondents.Furthermore, Cooper admitted having picked up riders and having overturnedthe Respondents' truck, and he neither admitted nor denied having been finedfor speeding.He denied, however, that he was slow in his driving or inturning his truck in the woods and testified that he had parked his truck onthe side of the road on April 12 only for a few minutes. He testified, more-over, that he had never been told of the company rule against riders and thathe had never been reprimanded nor warned of possible discharge for anythinghe had done.While the absence of any reprimand or warning for an employee's misconductor inefficiency certainly has an important bearing upon the credibility of anyclaim by an employer that the employee was discharged purely and simply forunsatisfactory job performance, it obviously does not have the same significancein a case like the present, where the employers' position is that they were reduc-ing their staff for economic reasons and therefore chose the employee in question,for discharge as the least efficient or desirable of their staff.Upon the evidencebefore him, therefore, the undersigned credits the testimony of Fenton Coulbourn,Foreman Johnson, and Harry Thompson, and finds that the Respondents dis-charged Steve Cooper because the consolidation of two of the Respondents' threelogging crews in the beginning of April made it possible and desirable to elimi-nate the use of one of the Respondents' five trucks and Cooper, on the basis ofhis record, was the logical man to be laid off. - The undersigned accordingly con-eludes that the evidence does not warrant a finding that the Respondents, inviolation of Section 8 (a) (3) of the Act, discharged Steve Cooper because ofhis union membership and activities, thereby discriminating against him in re-gard to his hire and tenure of employment and discouraging membership in the'Union.C.Freeman Clark and Lee Bond1.The factsa.The transfer of Clark to the planing millThe Respondents' mill operations begin in the sawmill where the logs are cutinto planks and the planks are trimmed on the double edger.The green lumberis then dried in kilns, after which it is planed in the planing mill.In the initial sawing process, which feeds all the following operations, thelog or block is set securely upon the bed of a carriage which moves the log to andagainst a revolving saw and results in such successive vertical cuts as are calcu-lated to obtain the maximum amount and best quality of lumber from, each log,both by turning the log and adjusting a controlling ratchet on the carriage todetermine the angle of the cut and the thickness of each plank.The employeewho rides the carriage and sets the ratchet is known as the head block setter or'the ratchet setter, and for the proper performance of his job requires an intelli-gence, training, and experience which are not required for the performance of,the other rank-and-file jobs in the mills. COULBOURN LUMBER COMPANY629Until April 13, 1951, Freeman Clark had been the only ratchet setter employedin the Respondents' mill for the preceding 5 years, and during that time had beenabsent from work only for half of 1 day in February 1951. During this half-dayabsence and also inshort periods of relief, measurable in minutes, Melvin Spivey,another sawmill employee, had set the ratchet, but it is apparent from the evi-dence that the slight amount of training he had thus received for this work hadnot yet readied him for the job by April 13, 1951.At the time of his dischargeon April 16, 1951, Clark received 85 cents an hour and the use of a house on themill premises, rent free.On Friday, April 13, 2 days after the Respondents had received the union bar-gaining request, Clark was called into the office twice to see Fenton and UriahhCoulbourn-once in the morning when the Coulbourns asked him what was goingon among the men, and again in the afternoon when they told him that, begin-ning on Monday morning, he was to work in the planing mill.It is clear from the evidence, and the undersigned finds, that during the morn-ing conversation on April 13 nothing was said to Clark about his transfer to theplaning mill ; that, in answer to the Coulbourns' question as to what was goingon, Clark asked if they meant the Union ; that the Coulbourns replied, "Yes"; 'that Clark first said he knew little or nothing about the Union and then, thatevery one of the employees was a member ; 4 that during the conversation, saw-mill employee Simon Spivey ° entered the office; and that Uriah Coulbourn thenasked Simon Spivey whether he was a member of the Union eOn other important points of the morning conversation, however, the testi-mony is in conflict.Thus, Clark testified that before Simon Spivey entered theoffice, Uriah Coulbourn said, "I have enough headaches and worries with all thislogging outfit, let alone having trouble with Mr. John L. Lewis driving these fineCadillacs and coming here and telling me what I have got to do ... I havemoney enough to last me the balance of my days. I can shut the damned plantdown ; I don't have to run it. Furthermore than that, the first thing you know,I can take you off that carriage and put you out there piling lumberor doinganything like that, or I can send you on up the hill [i. e., discharge you]."Ac-cording to Clark, he replied, "that is all right. If you want to fire me on accountof the Union, go ahead."On the other hand, both Uriah and Fenton Coulbourn testified that althoughthey told Clark that a union was not necessary under economic conditions in theSouth, they also told him in substance that he and the other employees were freeto join and support the Union without fear of discharge; whereupon Clark,apparently worried in spite of this assurance, said that they could discharge himat any time if they wanted to. Simon Spivey testified only that he was questionedas to whether he was a union member, that Clark had been in the office beforebe came in, that he "wasn't so much interested" in the conversation, and thathe did not hear any mention of John L. Lewis or Cadillacs or any remarks abouthaving enough money and not having to work during the rest of his life.The undersigned credits Clark's testimony and finds that Uriah and FentonCoulbourn told him in this morning conversation on April 13, not only that they-3 There is no dispute as to the substance of this portion of the conversation.Clark,testified, however, that Uriah Coulbourn did the talking for the brothers,although Fentonand Uriah Coulbourn testified that Fenton was the speaker. The conflicton this point is,of course, immaterial.4 Clark,Uriah Coulbourn, and employeeSimon Spiveyso testified.There was nospecific denial by Fenton Coulbourn that Clarkmade these answers.Not to be confused with Melvin Spivey.°Clark and Simon Spivey so testified. In his testimonyUriah Coulbourn did notaddress himself to this particular point but Fenton Coulbourn testifiedthat perhapshis brother, tJilah; asked Simon Spivey this question 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere opposed to the Union's interference in their business and that they couldshut the plant down, but also that they could remove Clark from his job as blocksetter or discharge him.Uriah and Fenton Coulbourn testified that during the 6 or 8 months-pre-ceding April 13, 1951, they had discussed the advisability of training anotherhead blocksetter so that they would not have to depend upon Clark alone.Theyalsotestified, and Foremen Pierce and Overton corroborated their testi-mony, that in February 1951 they instructed the foremen to begin trainingMelvin Spivey so that he could alternate with Clark as head block setter, andthat, when the matter was again discussed on or shortly before April 13, 1951,they decided that Spivey could better be trained by the sawyers if Clark werenot present because of his tendency to interfere.Accordingly, the Coulbournstestified, they concluded that they would temporarily assign Clark to the planingmill and bring him back to alternate with Spivey after Spiveyhad been trained.Furthermore, still according to Fenton and Uriah Coulbourn,this decision wasmade on the morning of April 13 because, due to wet weather, thesupply of logshad decreased and on the preceding day the onlylogs on hand had been runthrough the sawmill and were ready for the doubleedger.According to theCoulbourns, the slack period afforded them the best opportunityfor trainingMelvin Spivey without pressure.Although the undersigned credits the testimony thus given by Fenton andUriah Coulbourn as to the reason for deciding to transfer Clark temporarilyfrom his job as head block setter to the planing mill, he also finds, upon the basisof Uriah Coulbourn's specific testimony, that a factor in the Coulbourns reachingthis decisionat the particular time(i.e.,on the morning of April 13 andim-mediatelyaftertheir conversation with Clark) was what Uriah termed Clark's"insolence" in daring them to fire him that morning, as he had in several previousinstancesin February'During the late afternon of Friday, April 13, Uriah and Fenton Coulbourncalled Clark back to the office and told him that beginning with Monday, April16, he would work in the planing mill at the rate of 75 cents per hour earnedby planing mill employees instead of the 85 cents per hour rate which he wasearning ashead block setter.However, on the following morning, Saturday,April 14, the Coulbournsagaincalled in Clark and informed him that he wouldbe 85 cents per hour on the planing mill job.According to Clark, in informing him of his transfer to the planing mill, inboth the Friday and Saturday conversations, the Coulbourns told him merelythat "We see where we need another block setter," and they were therefore trans-ferring him to the planing mill but would not tell him who the new block setterwas to be. Furthermore,- Clark specifically denied that the Coulbourns told himthat after a new block setter was trained he and Clark would alternate on the job.Fenton and Uriah Coulbourn testified, however, that they told Clark that, histransfer to the planing mill was temporary, and that when they had trainedMelvin Spivey on the block setting job,he andClark would alternate, each work-7According to Urlah Coulbourn's uncontradicted testimony, on one of these occasions,Clark, apparently having "had a few drinks." asked Uriah Coulbourn for a raise and said,"Well, you are going to have to do something or I am going to quit. You can fire me." Onanother occasion at about the same time, according to the testimony of both FentonCoulbourn and Clark, Clark came to Fenton Coulbourn with a plea for help for an ailingemployee and criticized the Respondents for not properly taking care of their employees.Fenton Coulbourn testified, but Clark denied, that in the course of this conversation Clarksaid, "Boss, if you don't like what I'm doing, you can fire me. You can pay me off rightnow."The undersigned believes it unnecessary to resolve this particular conflict in thetestimony for the purposes of the present case.He finds merely, as the testimony ofboth witnesses clearly indicates, that the Coulbourns resented Clark's criticism. COULBOURN LUMBER COMPANY631ing a half day as block setter and the other half day on the double edger. Theundersigned credits Clark's testimony and finds that the,Coulbourns did notinform Clark that his transfer to the planing mill job was to be temporary northat Melvin Spivey was to be trained as an alternate block setter following whichhe and Clark would divide the work of that job and the double edger job betweenthem.b. Incidents on Monday,April 16Shortly before the 7 o'clock work whistle blew on Monday, April 16, Clark ap-peared at the planing mill.According to Planing Mill Foreman Price, he wasbusy checking and greasing his engine and did not see Clark.But according toClark's testimony,which the undersigned credits, Price passed near him. Inany event,it is undisputed that by the time the whistle blew and for at least afew minutes thereafter, Price gave no assignment or orders to Clark.It is also undisputed that the sawmill men did not begin to work when thewhistle blew but walked over to Clark whom they asked what the trouble was.Clark told them he had been taken off the block setting job in the sawmill andtransferred to the planing mill and, upon their further questioning him, thathe did not know who was going to set blocks for the sawmill. The sawmill menthereupon continued to stand and talk with Clark for, as one of them (JosephBridgett) testified, "After Freeman Clark told us they had changed him fromblock setter to the planing mill, we knowed we couldn't work."And, accordingto the testimony of Sawmill Foreman Pierce, another employee by the name ofOlds asked Pierce why Clark was taken off the block setting job and why hewas not put back.Melvin Spivey was one of the sawmill men in the group which stood talkingwith Clark.Although Fenton Coulbourn testified that he had toldSawmillForemen Pierce and Overton that Spivey could have the block setting job if hewanted it and that if no one would take the job, they would run green lumberthrough the double-edged trimmer and separator table, Pierce and Overton-testified,and the undersigned finds, that neither of them so informed Spivey onApril 16, and from Overton's testimony it appears that Spivey was not told thathe was to be the block setter until probably Thursday, April 19.Furthermore,there is no evidence that the Respondents or any of the foremen told any ofthe other men on April 16 that Melvin Spivey was to be the new block setter.After the sawmill group including Clark and Spivey had stood talking forabout 5 minutes, Fenton Coulbourn told them to go home if they werenot goingto work.Then Uriah Coulbourn called Clark and all the other men together infront of the office and made a short speech.During this speech, it is undisputed that Uriah Coulbourn told the men insubstance that Clark was transferred to the planing mill because he was un-dependable ; that employee Joseph Bridgett said that the men wanted Clark backon the ratchet setting job ; and that Uriah Coulbourn replied that the men werenot going to tell him how to run the mill and that if Clark and the rest of themen did not go back to the jobs assigned them they were automatically fired.Although Employee Wallace Williams testified merely that Uriah Coulbournsaid he would permit no interference with his operation of the business, Clarkand employees Bridgett, Outlaw, and Bond testified that Coulbourn referredspecifically to interference by the Union.Furthermore, according to Clark,Bridgett, and Outlaw, Uriah Coulbourn again mentioned the fine Cadillac carswhich he said were driven by the union people, as he had to Clark on April 13.On the other hand, Fenton Coulbourn testified that he heard only snatches ofhis brother's speech, and Uriah Coulbourn himself testified merely that he didnot recall having made any reference to theUnion or to Cadillac cars, and did 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot think that he did so. In addition, although neither Fenton Coulbourn norany of the employees so testified, Uriah Coulbourn testified that he told theemployees that the Respondents were going to put another man on the-carriageto learn the ratchet setting job, after which Clark would come back and alternatewith "that man."Upon this state of the evidence, the undersigned finds that in his speech to themen that morning, Uriah Coulbourn told them (1) that, as Clark, Bridgett, Bond,and Outlaw testified, the Respondents would permit no interference with their-operation of the mills by the men or by the Union; (2) that, as Uriah Coulbournhimself testified, the Respondents rejected the men's request for Clark's im-mediate return to the ratchet setting job, explaining however that another man(who was not identified in the speech) would be trained for the job after whichhe and Clark would alternate as ratchet setters ; and (3) that, as all the witnessestestified, Clark should immediately return to the planing mill job and the other-men to their respective jobs, or they would be discharged.At the end of Coulbourn's speech, Clark reported to Planing Mill ForemanPrice and, upon Price's orders, helped employee Lee Bond and another planingmill employee stack and feed about a thousand feet of lumber into the planer.In the meantime, according to the uncontradicted testimony of sawmill em-ployees Outlaw, Williams, Bridgett, and Melvin Spivey, which the undersignedcredits, Sawmill Foreman Pierce entered the office and when he came out toldthe sawmill employees that they could not work until they got a head block setterand that they might as well go home.' Accordingly, they started for home and,in doing so, a group of them including Bridgett and Outlaw, passed Clark andBond who were just finishing feeding the lumber into the planer in accordancewith,Foreman Price's instructions.Outlaw and Bridgett told Clark and Bond that the boss had said that theyshould go home.As Outlaw testified credibly and the undersigned thereforefinds, he told Clark and Bond, "They told us to go home. You haven't got noth-ing to do, so you might as well come too.We are all in the Union together."Ac-cording to Clark's and Bond's testimony, Bond joined the group and went home,leaving Clark standing at the planing mill which had by then stopped running.Clark testified that he waited at least 5 minutes, that the planing mill was stillnot running, that neither Price nor any of the Coulbourns were there, that he thenwalked to his house on the Respondents' lot about 500 paces from the mill, andafter puttering in his garden, lay down and went to sleep.It is to be noted that neither Bond nor Clark attempted to find the foreman orthe Coulbourns for further instructions, either on the mill premises or in theoffice.As has been found, the sawmill employees, but not the planing mill em-ployees, had been told by Sawmill Foreman Pierce to go home. Although thegeneral purport of Clark's and Bond's testimony is that they left the mills andwent home because they reasonably believed that the Respondents had shut downthe mills for the day, the undersigned is of the opinion from the evidence, andtherefore finds, that they and others of the planing mill employees who may haveleft with them did so because of the Respondents' refusal to put Clark back as aratchet setter ; because since Clark was the only available ratchet setter, the Re-spondents shut down the sawmill ; and because the sawmill employees informedClark and Bond of this fact, reminded them that "we are all in the Union to-gether," and suggested that Clark and Bond also go home. In short, the under-signed finds that Clark and Bond in fact walked off the job with the sawmill em-ployees in protest against the Respondents' transfer of Clark and the resulting8 Although he testified on other matters, Foreman Pierce didnot affirmor deny that hethus told the sawmill boys to go home because they had no block setter. COULBOURN LUMBER COMPANY633layoff of the sawmill employees.That the Respondents were also of this opinion,and shortly acted upon it in discharging Clark and refusing to reinstate Bond fora brief period, appears clear from Fenton Coulbourn's testimony that, "whenthey [the men] walked off the job that morning, they walked off not because ofthe fact that there was no work there available, but because of the fact that theyhad gotten together and decided to walk off because of the transfer of FreemanClark from the ratchet setting job to the planing mill."c.The discharge of ClarkAfter Clark had gone to sleep on returning home from the mill on Monday,-April 16, he was awakened by the sound of the operation of the planing mill atabout noon, and went back to the mills. As he stood there, Edwin Coulbourn,who had been summoned by his brothers, came to the mill and before going intothe office asked Clark why the sawmill was not operating. Clark said thatthere was no head block setter, that he was the only one who had been doingthat work, and that he had been transferred to the planing mill.Edwin Coulbourn then went into the office and was told by his brothers,Uriah and Fenton, about what had happened. The Coulbourns decided to dis-charge Clark and to evict him from the Respondents' house which he occupiedon the mill property.Edwin Coulbourn thereupon immediately drafted thefollowing letter to Clark, called Clark in, and gave it to him :In view of the fact that you walked off the job at the plaining [sic] millthis morning, April 16, thereby terminating your services with us, we herebynotify you that we demand you give up possession of the house now occupiedby you on or before Friday Noon, April 20, 1951.Until that time you mayenter and leave the house by means of the truck path around the saw millyard, but we forbid you to come on the mill yard or trespass on any otherpart of our property.Clark has not worked for the Respondent since April 16, 1951.Although theRespondent started dispossess proceedings Clark still occupied the Respondents'house at the time of the hearing in the present case.d.The refusal to reinstate Lee BondLee Bond reported back to Foreman Price on Tuesday, April 17, found CalNathan, another planing mill employee, working at his job, and asked ForemanPrice what he was to do.With Price, Bond went to Uriah Coulbourn who toldBond, "I will give you the same treatment I gave Freeman Clark. You are allfired."However, on the following Monday, April 23, Bond was reinstated andhas worked for the Respondents since that time.2.ConclusionsUpon the evidence and findings of fact already made concerning the Coulbourns'conversation with Clark and Simon Spivey during the morning of Friday, April13, the undersigned concludes that the Respondents, in violation of Section 8 (a)(1) of the Act, interfered with, restrained, and coerced their employees in theexercise of their right to self-organization under Section 7, by questioning Clarkand Spivey concerning their union membership and, in the course of stating theiropposition to interference by the Union, by threatening to shut down the plant ortransfer or discharge Clark from his job as block setter.The undersigned, however, agrees with the Respondents that the evidence showsthat they decided to transfer Clark temporarily to the planing mill to permit the 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraining of an additional block setter so that they would not have to continue intheir dependence upon Clark alone for that work.Accordingly, the undersignedalso finds that Clark's transfer to the planing mill job was not motivated by adesire to discriminate against Clark and discourage membership in or supportof the Union, nor therefore was the transfer a violation of Section 8 (a) (3)of the Act.But, while the Respondents were thus justified in transferring Clark to theplaning mill, the employees were also exercising their protected right to engagein concerted activities under Section 7 of the Act when they protested Clark'stransfer and when, as the undersigned has already found, some of them, includingClark and Bond, stopped work on Monday, April 16, and left the mills.Viewedproperly, these planing mill men who stopped working were not quitting theiremployment but were doing no more than engage in an economic strike.Further-more, it appears from the evidence, as the undersigned has also found in part uponthe explicit testimony of Fenton Coulbourn, that the Respondents clearly under-stood what the situation actually was and discharged Clark and refused to rein-state Bond because, acting concertedly, they had stopped work in support of theirprotest against Clark's transfer.Moreover, from Uriah Coulbourn's statementof the Respondents' objection to union interference during his speech to theemployees, it is clear. and the undersigned accordingly finds that by dischargingClark and refusing to reinstate Bond, the Respondents not only interfered with,restrained, and coerced their employees in the exercise of the right to engage in aconcerted stoppage of work, thus violating Section 8 (a) (1) of the Act, but also,by so discriminating against Clark and Bond, discouraged membership in theUnion in violation of Section 8 (a) (3) of the Act.D. The discharge of Lonnie SevereLonnie Severe was hired by the Respondents on April 2, 1951, to stack firewoodfor the mills' engine boiler.His job was to take the slabs used for that purposefrom a conveyor and to pitch them onto a pile near the boiler door where theycould be reached by the fireman. Severe joined the Union on the day he washired and, according to his testimony, wore a union button.According to the testimony of Uriah Coulbourn and Foreman Price, theRespondents had trouble with previous employees on Severe's job becausethey failed to pile the slabs uniformly and made it difficult for the fire-man.Therefore, according to Uriah Coulbourn, he instructed Foreman Priceto tell the next man he hired that he would be on probation for 2 weeks ; and, ac-cording to Price's testimony, although Severe in his testimony denied it, Pricetold Severe when he was hired that he would be on trial for 2 weeks. Theundersigned credits Price's testimony on this point.Foremen Pierce, Overton, and Price testified that although each of themshowed Severe several times how to pile the wood, he failed to pile it properly.Fireman Wallace Williams, too, complained to Price about the way the woodwas being piled.According to Price, when the first 2 weeks of Severe'semployment ended on April 13, he told Severe his work was unsatisfactory andhe was being discharged.Severe, however, testified that he had been shown how to pile the firewoodonly once ; that he was not discharged on Friday, April 13; that he did notwork on Monday, April 16, because he was sick ; that when he reported to workon Tuesday, April 17, nobody was at work so he went home ; that later in theday he met Uriah Coulbourn who asked him whether he was a member of theUnion and he admitted that he was ; that Uriah Coulbourn said that he was notangry because the boys joined the Union but because they walked off the job ; COULBOURN LUMBER COMPANY635that Coulbourn also said he could not take Severe back because he would thenhave to take Bond back too ; and that Coulbourn finally told him to get his payfrom Foreman Price.Uriah Coulbourn gave no testimony as to this allegedconversation.The undersigned credits Severe's uncontradicted testimony concerning hisconversation with Uriah Coulbourn on Tuesday, April 17, and finds that Coul-bourn, in discussing the possibility of Severe's resuming work for the Respond-ents, questioned him about his union membership, thereby violating Section 8(a) (1) of the Act. Considering all the evidence relating to Severe's discharge,however, the undersigned does not believe that by his remarks to Severe duringthis conversation, Coulbourn either then discharged Severe or refused him rein-statement because of his union membership, or even indicated that Severe hadbeen or would be discharged by Price because of his union membership andactivities.For the undersigned credits the testimony of Williams and ForemanPierce, Overton, and Price that Severe did not satisfactorily perform his work,and also Price's testimony that, for this reason, he discharged Severe on April13.Upon this evidence the undersigned concludes that the Respondents dis-charged Severe fir cause and did not discriminate against him in violation ofSection 8 (a) (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYSince it has been found that the Respondents have engaged in unfair laborpracticeswithin the meaning of Section 8 (a) (1) and (3) of the Act, theundersigned will recommend that they cease and desist therefrom and take cer-tain affirmative action in order to effectuate the policies of the Act.The undersigned has found that the Respondents discriminatorily dischargedFreeman Clark on April 16, 1951, and have since failed and refused to reinstatehim to his former or a substantially equivalent position ; and that the Respond-ents also discriminatorily refused reinstatement to Lee Edward Bond onApril 17, 1951, although they did reinstate him on April 23, 1951.As to Lee Bond, the undersigned will recommend that the Respondentsmake him whole for any loss of pay which he would normally have earnedasiwages from April 17, 1951, to his reinstatement on April 23, 1951, less hisnet earnings, if any, during said period.At the time of his discharge, Freeman Clark had been temporarily assignedto the planing mill to permit the training of Melvin Spivey as an alternateratchet setter.The undersigned has found that in thus transferring Clarktemporarily to the planing mill and planning eventually to permit Clark andSpivey to alternate as ratchet setters, the Respondents did not violate the Act.The evidence shows that after Clark's discharge Melvin Spivey completed histraining as ratchet setter. In order to effectuate the policies of the Act byrestoring Clark to the position which he would have occupied if he had not beendiscriminatorily discharged,° the undersigned will recommend that the Respond-9SeeUnderwood Machinery Company,95 NLRB 1386. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDents offer Freeman Clark immediate and full reinstatement to his former posi-tion, either as sole ratchet setter or alternate ratchet setter or, in the apparentlyunlikely event that both of these positions have been abolished by the Respondentsfor nondiscriminatory reasons, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previously enjoyed byhim.In the case of Clark, the undersigned also finds that at the time of his dis-charge, his compensation for his work for the Respondents consisted of cashpay at an hourly rate of 85 cents and the rent free use of a house on the Re-spondents' mill premises as his living quarters. In order to effectuate thepolicies of the Act, the Respondents should make Clark whole for any loss ofcompensation suffered by him by reason of the Respondents' discriminationagainst him, including not only his cash wages but also the reasonable value ofthe use of the living quarters supplied by the Respondents.Although at thetime of the hearing, Clark still lived in this house, it cannot now be determinedwhether, since that time, he has been required by the Respondents to vacate ormay be required to vacate before the Respondents' offer of reinstatement.Theundersigned will therefore recommend that the Respondents make whole Free-man Clark for any loss of earnings which he may have suffered by reason of theRespondents' discrimination against him, by payment to him of a sum equal to thecompensation which he would have earned from the Respondents (includingthe reasonable value of the use of the living quarters supplied to him by theRespondents as an employee should he have been required to vacate them beforebeing offered reinstatement) from April 16, 1951, to the date of the Respondents'offer of reinstatement, less his net earnings during said period 10Clark's loss of compensation shall be computed on the basis of each separatecalendar quarter or portion thereof during the period April 16, 1951, to thedate of a proper offer of reinstatement.Quarterly periods, herein called quar-ters, shall begin with the first day of January, April, July, and October._ Clark'sloss of compensation shall be determined by deducting from the sum equal tothat which he would normally have earned for each such quarter or portionthereof, the amount of his net earnings in any other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other quarter. It will also be recommended that theRespondents, upon reasonable request, make available to the Board and itsagents, all payroll and other records pertinent to an analysis of the amounts due.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1. InternationalWoodworkers of America, C. I. 0., is a labor organizationadmitting to membership employees of the Respondents.2.By discriminating in regard to the hire and tenure of Freeman Clark andLee Edward Bond, thereby discouraging membership in International Wood-workers of America, C. I. 0., the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By the above unfair labor practices, and by interrogating their employeesconcerning their union activities and membership, and by threatening thetransfer of an employee to another job, to discharge him, and to shut down themills to discourage their union affiliations and activities, the Respondents have10 Crossett Lumber Company,8 NLRB 440 COULBOURN LUMBER COMPANYinterferedwith,restrained,and coerced their employees in the rights guaran-teed in Section 7of the Act,thereby engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondents did not discriminate in regard to the hire and tenure ofemployment of Steve B.Cooper or Lonnie Severe,as alleged in the complaint.[Recommendations omitted from publication in this volume.]Appendix ANOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerningtheir unionactivi-ties or membership ; threaten to transfer employees to other jobs, to dis-charge them, or to shut down our mills to discourage their union affiliationsand activity,or inany manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assistINTERNATIONALWOODWORKERS OF AMERICA,C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8 (a) (3) of the Act.-WE WILLofferFreemanClark immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed.WE WILL make whole Freeman Clark and Lee Edward Bond for any lossof earnings suffered by them as a result of discrimination to the extent andin the manner recommended by the Trial Examiner in his IntermediateReport.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any .such labororganization.W. C. COULBOURN,E. T. COULBOURN,G. I. COULBOURN,G. F. COULBOURN, and U. F. COULBOURN,partnersdoing business as COULBOURN LUMBER COMPANY,Employer.Dated-------------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.